Title: To Benjamin Franklin from Mary Hewson, 30 May 1779
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
Kensington May 30. 79
I left Cheam yesterday morning, my mother and children all well. My mother received your letter the day before, inclosed in one from young Alexander, informing her that his father was returned, and he should join him in a few days at Calais. I brought your milk pot, & lodged it at Mr Lechmere’s and wrote to Mr Alexander desiring him to take charge of it. The Copper vessel my mother gave to Dr Ingenhouez several weeks ago, and she believes he left London soon after, but we are not sure. My mother cannot recollect anything of the Buttons. The Pearces are well, they have now a son to their two daughters. I hope they will thrive, for I believe indeed he is a very industrious good man, and she does as much as she can. Mrs Wilkes has lately taken a house at Richmond for the accommodation of young ladies, and as there was a detached apartment sufficient for Pearce’s family & business she offered it to him rent-free, this will be a help to them. Mr W. is going to Algiers. I write in great haste therefore can only add my mother’s love & she begs you will not be in a hurry about the account. Mrs Blunt sends her love and thanks for your letter. Adieu! my dear Sir. I wish we could meet! Your affectionate
Mary Hewson
 
Addressed: Dr Franklin
Notation: Mary Hewson May 30. 1779—
